Case 1:19-cr-00143-TWP-DLP Document 23 Filed 09/09/20 Page 1 of 1 PageID #: 72




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                                Plaintiff,         )
                                                   )
                           v.                      )     No. 1:19-cr-00143-TWP-DLP
                                                   )
TYRAN WASHINGTON,                                  ) -01
                                                   )
                                Defendant.         )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On September 3, 2020, the Magistrate Judge submitted his Report and Recommendation

regarding the United States Probation Office's Petition for Warrant or Summons for Offender

Under Supervision (Dkt. 22). The parties waived the fourteen-day period to object to the Report

and Recommendation.         The Court, having considered the Magistrate Judge's Report and

Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation.

       IT IS SO ORDERED.

       Date:    9/9/2020



Distribution:

Harold Samuel Ansell
INDIANA FEDERAL COMMUNITY DEFENDERS
sam.ansell@fd.org

U.S. Attorney's Office
